United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              December 14, 2007

                                    Before

                 Hon. RICHARD A. POSNER, Circuit Judge

JAMES T. SULLIVAN, not                       ]   Appeals from the United
individually, but as a Trustee               ]   States District Court for
of the Technical Engineering                 ]   the Northern District of
Division Pension Fund, Local 130             ]   Illinois, Eastern Division.
U.A., The Technical Engineering              ]
Division Welfare Fund, Local 130,            ]   No. 04 C 2736
U.A. and Trust Fund for Education,           ]
Technical Engineering Division               ]   Samuel Der-Yeghiayan,
Local 130, U.A., LOCAL 130                   ]        Judge.
TECHNICAL ENGINEERING DIVISION               ]
INDUSTRY FUND, U.A., CHICAGOLAND             ]
CONSTRUCTION SAFETY COUNCIL et al.,          ]
        Plaintiffs-Appellants,               ]
                                             ]
Nos. 06-1581 and 06-2994            v.       ]
                                             ]
WILLIAM A. RANDOLPH, INC.,                   ]
        Defendant-Appellee.                  ]

      Upon consideration of the APPELLANT’S MOTION TO CORRECT
OPINION DATED OCTOBER 5, 2007, filed on December 7, 2007, by counsel for the
appellants,

      IT IS ORDERED that the motion is GRANTED. The following sentence on
page 7 of the slip opinion:

           ERISA authorizes the award of reasonable attorney’s fee to the
           prevailing party. 29 U.S.C. § 1132(g)(2).

shall be AMENDED to read:

           ERISA authorizes the award of reasonable attorney’s fee to the
           prevailing party. 29 U.S.C. § 1132(g)(1).